DETAILED ACTION
1.	This communication is in response to the Application filed on 6/29/2020. Claims 1-55 are pending and have been examined. 
Allowable Subject Matter 
2.	Claims 6-7, 9-21, 33-34, 36-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-5, 8, 28-32, 35, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Digalakis, et al. (US 5864810; hereinafter DIGALAKIS) in view of Oh, et al. (US 20120220899; hereinafter OH).
As per claim 1, DIGALAKIS (Title: Method and apparatus for speech recognition adapted to an individual speaker) discloses “Apparatus, comprising: a communication interface; and a processor, configured to: 
5receive, via the communication interface, a plurality of speech samples {u(m)}, m=1...M, which were uttered by a subject while in [ a first state with respect to a disease ], and using {u(m)} and at least one reference discriminator, which is not specific to the subject, synthesize a subject-10specific discriminator, which is specific to the subject and is configured to generate, in response to one or more test utterances uttered by the subject, an output indicating a likelihood that the subject is in [ a second state with respect to the disease ] (DIGALAKIS, [Summary, 1st para], a speech recognition system <read on processor> adapts itself to a particular speaker by applying a constrained maximum likelihood transformation (CML) to its stored speech a plurality of speech samples’>. Applying the transformation to the speaker independent (SI) models <read on ‘one reference discriminator, which is not specific to the subject’> produces a set of speaker adapted (SA) models <read on ‘a subject-10specific discriminator’>. When these SA models are used by the recognition system .. greatly improved recognition performance of an individual speaker is achieved; [Description, 2nd para], The recognition system is then ready to process an unknown speech signal <read on communication interface for receiving speech input> and determine the most likely words <read on ‘an output indicating a likelihood’> spoken by comparing features extracted from that speech with the probability functions for speech states stored in the HMMs).”  
DIGALAKIS does not expressly disclose “a first state with respect to a disease .. a second state with respect to the disease.” However, the feature is taught by OH (Title: Apparatus and method of diagnosing health by using voice). 
The examiner notes that the “first state (stable state)” and the “second state (unstable state)” are ambiguous terms which are not sufficiently clearly defined in the Specification, and therefore can be broadly interpreted. [Specification - Glossary] “In the context of the present application, including the claims, a subject is said to be in an "unstable state" with respect to a physiological condition (or "disease") if the subject is suffering from an acute worsening of the condition. Otherwise, the subject is said to be in a "stable state" with respect to the condition.” In this Office action, the “first state (stable state)” and the “second state (unstable state)” are interpreted as “normal condition” and “diseased condition” for a patient.
a first state’> of the user by comparing the voice feature extracted by the voice analyzing unit with an abnormal state reference <read on ‘a second state’>, and which monitors a change in the health state <read on the 1st state and the 2nd state>; and a diagnosis outputting unit which outputs information regarding the health state and a health state change diagnosed by the voice diagnosing unit.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of OH in the system (as taught by DIGALAKIS) for detecting an abnormal state from a normal state. Note that the claimed two states is equivalent to a speech recognizers that define a distance threshold to distinguish a 1st state from a 2nd state based on if the distance is higher or lower than the threshold.
As per claim 2 (dependent on claim 1), DIGALAKIS in view of OH further discloses “wherein the first state is a stable state and the second state is an unstable state (OH, [0010], a voice diagnosing unit which diagnoses a health state <read on ‘a stable state’> of the user by comparing the voice feature extracted by the voice analyzing unit with an abnormal state reference, and which monitors a change in the health state <read on ‘an unstable state’>).”
As per claim 3 (dependent on claim 1), DIGALAKIS in view of OH further discloses “wherein the disease is selected from the group of diseases consisting of: congestive heart failure (CHF), coronary heart disease, arrhythmia, chronic 20obstructive pulmonary disease (COPD), asthma, interstitial lung disease, pulmonary edema, pleural effusion, Parkinson's disease, and depression (OH, [0006], A wide range of diseases, including Parkinson's disease can be diagnosed by using a patient's voice; [0007], A study has proved that Parkinson's disease, which is a disease of the central nervous system, may be diagnosed early by analyzing a patient's vocal pattern to analyze features of the vocal pattern which are difficult for a person to distinguish).”
As per claim 4 (dependent on claim 1), DIGALAKIS in view of OH further discloses “wherein the processor is configured to synthesize the subject-specific discriminator by: 25generating a first-state subject-specific speech model 0 that returns, for any speech sample s, a first distance measure indicative of a first degree of similarity between s and first-state speech of the subject, and generating a second-state subject-specific speech model 0 30that returns a second distance measure indicative of a second degree of similarity between s and second-state speech of the subject (DIGALAKIS, [Summary, 1st para], a set of speaker adapted (SA) models <read on ‘a subject-10specific speech model’>; [Description, 2nd para], The recognition system is then ready to process an unknown speech signal and determine the most likely words <read on ‘distance/similarity measure’> spoken by comparing features extracted from that speech with the probability functions for speech states stored in the HMMs <read on a ready speech recognition mechanism applicable to either the first-state or the second-state>).”  
As per claim 5 (dependent on claim 4), DIGALAKIS in view of OH further discloses “331343-2003wherein the at least one reference discriminator includes K reference discriminators {Yk}, k=1...K, {Yk} including: respective first-state reference speech models that return respective first distances {D2(s)}, which indicate 5first degrees of similarity between s and respective reference first-state speech uttered by K groups of one or more other subjects, and respective second-state reference speech models that return respective second distances {D(s)}, which indicate 10second degrees of similarity between s and respective reference second-state speech uttered by the groups, wherein 0 returns the first distance measure by applying a function to {D(s)}, and wherein 01 returns the second distance measure by applying 15the function to {Dj(s)} (DIGALAKIS, [Summary, 1st para], a set of speaker adapted (SA) models <read on ‘K reference discriminators10’ for K specific subjects>. Also see Claim 4 rejections for the taught ready mechanism applicable to both the 1st-state and the 2nd-state for speaker-dependent speech recognition).”  
As per claim 8 (dependent on claim 4), DIGALAKIS in view of OH further discloses “331343-2003wherein the at least one 25reference discriminator includes: a first-state reference speech model that returns a first distance D0(s), which indicates a first degree of similarity between s and reference first-state speech, and a second-state reference speech model that returns a second 30distance D1(s), which indicates a second degree of similarity between s and reference second-state speech (DIGALAKIS, [Summary, 1st para], a set of speaker adapted (SA) models <read on ‘K reference discriminators10’ for K specific subjects>. Also see Claims 1, 4 and 5 rejections for the taught ready mechanism applicable to both the 1st-state and the 2nd-state for speaker-dependent speech recognition).”  
Claims 28-32, 35 (similar in scope to claims 1-5, 8) are rejected under the same rationale as applied above for claims 1-5, 8. 
Claim 55 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
s 22-27 and 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over DIGALAKIS in view of OH, and further in view of Salvador, et al. (US 9153231; hereinafter SALVADOR).
As per claim 22 (dependent on claim 1), DIGALAKIS in view of OH further discloses “331343-2003wherein the at least one reference discriminator includes [ a 5reference neural network associated with multiple parameters, which returns, for any one or more speech samples, another output indicating a likelihood of the speech samples having been uttered in the second state ], and wherein the processor is configured to [ synthesize the 10subject-specific discriminator by synthesizing [ a subject-specific neural network, by tuning a subset of the parameters so as to minimize an error of the other output for a set of input speech samples that includes {u°} ].”
DIGALAKIS in view of OH does not expressly disclose “5a 5reference neural network associated with multiple parameters, which returns, for any one or more speech samples, another output indicating a likelihood of the speech samples having been uttered in the second state .. synthesize the 10subject-specific discriminator by synthesizing [ a subject-specific neural network, by tuning a subset of the parameters so as to minimize an error of the other output for a set of input speech samples that includes {u°}.” However, the feature is taught by SALVADOR (Title: Adaptive neural network speech recognition models).
In the same field of endeavor, SALVADOR teaches: [Abstract] “Neural networks may be used in certain automatic speech recognition systems. To improve performance of these neural networks, they may be updated/retrained during run time by training the neural network based on the output of a speech recognition system or based on the output of the neural networks themselves .. The neural networks may be acoustic model neural networks or language model 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of SALVADOR in the system (as taught by DIGALAKIS and OH) for using a neural network to realize the speech recognizer.
As per claim 23 (dependent on claim 22), DIGALAKIS in view of OH and SALVADOR further discloses “331343-2003wherein the parameters 15include a plurality of neuronal weights, and wherein the subset of the parameters includes a subset of the weights (SALVADOR, [Detailed Description, 1st para], after performing speech recognition, an ASR device or module may immediately send the utterance and the speech recognition output to a neural network model updater to update the weights of the neural network model).”  
As per claim 24 (dependent on claim 23), DIGALAKIS in view of OH and SALVADOR further discloses “331343-2003wherein the reference neural network includes multiple layers, and wherein the subset of the weights includes at least some of the weights associated 20with one of the layers but does not include any of the weights associated with another one of the layers (SALVADOR, [Detailed Description, 31st para], A neural network may be structured with an input layer 802, a middle layer 804, and an output layer 806).”  
As per claim 25 (dependent on claim 24), DIGALAKIS in view of OH and SALVADOR further discloses “331343-2003wherein the layers include (i) one or more acoustic layers of neurons, which generate an acoustic-layer output in response 25to an input based on the speech samples, (ii) one or more phonetic layers of neurons, which generate a phonetic-layer output in response to the acoustic-layer output, and (iii) one or more discriminative layers of neurons, which generate the other output in response to the phonetic-layer output, and 30wherein the subset of the weights includes at least some of the weights associated with the acoustic layers and the discriminative layers but does not include any of the weights associated with the phonetic layers (SALVADOR, [Detailed Description, 9th para], The different ways a spoken utterance may be interpreted may each be assigned a probability or a recognition score representing the likelihood that a particular set of words matches those spoken in the utterance. The recognition score may be based on a number of factors including, for example, the similarity of the sound in the utterance to models for language sounds (e.g., an acoustic model) <read on acoustic layers>, and the likelihood that a particular word which matches the sounds would be included in the sentence at the specific location (e.g., using a language or grammar model) <read on phonetic layers>. Based on the considered factors and the assigned recognition score, the ASR module 214 may output the most likely words <read on discriminative layers> recognized in the audio data. The ASR module 214 may also output multiple alternative recognized words in the form of a lattice or an N-best list; [Detailed Description, 1st para], the weights of the neural network model <to use weights from which layers is a system design choice>).”  
As per claim 26 (dependent on claim 22), DIGALAKIS in view of OH and SALVADOR further discloses “331343-2003wherein the subset of the parameters includes a speaker-identifying parameter identifying a speaker of the speech samples (SALVADOR, [Detailed Description, 17th para], The training corpus may include multiple versions of the same utterance from different speakers to provide different utterance comparisons for the ASR module 214).”  
As per claim 27 (dependent on claim 22), DIGALAKIS in view of OH and SALVADOR further discloses “331343-2003wherein the set of input 5speech samples further includes one or more second-state speech samples (SALVADOR, [Detailed Description, 1st para], Updating during runtime or substantially in real time may include performing the update using an utterance soon after the .”
Claims 49-54 (similar in scope to claims 22-27) are rejected under the same rationale as applied above for claims 22-27. 
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	1/21/2022

Primary Examiner, Art Unit 2659